Citation Nr: 1123829	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  07-30 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for bilateral visual disability, claimed as secondary to service-connected diabetes mellitus.

3.  Entitlement to an increased rating in excess of 10 percent for hypertension.

4.  Entitlement to an increased rating in excess of 50 percent for sleep apnea.

5.  Entitlement to an increased rating in excess of 20 percent for lumbosacral disc disease.

6.  Entitlement to an increased rating in excess of 10 percent for left knee ligament repair.

7.  Entitlement to an increased rating in excess of 20 percent for diabetes mellitus, type II, with diabetic cataracts.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran had active service from May 1979 to November 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to increased ratings for hypertension; sleep apnea; lumbosacral disc disease; left knee ligament repair; and diabetes mellitus, type II, with diabetic cataracts, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a bilateral hearing loss disability as defined by VA regulation which first manifest within one year of service.

2.  Myopia and presbyopia are developmental disorders of the eye, and service connection is, by regulation, precluded for such developmental disorders;and, aside from his service related cataracts, no acquired eye disorders are causally related to active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss is presumed to have been incurred during service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Service connection for an eye disorder is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 4.9 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2006 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The RO also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A.. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained service treatment records, VA treatment records, and Naval Hospital records.  Further, the Veteran submitted additional records and written statements in support of his claims.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.

Next, specific VA medical opinions pertinent to the issues on appeal were obtained in July 2000 and October 2006.  § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are more than adequate, as they are predicated on a full reading of the service and VA medical records in the Veteran's claims file.  They consider all of the pertinent evidence of record and the statements of the appellant, and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

III.  Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2010).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2010).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2010).

Hearing Loss

The Veteran seeks entitlement to service connection for bilateral hearing loss.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385 (2010).

The Board points out, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Service treatment records reveal a mild decline in auditory acuity.  On the Veteran's February 1999 Report of Medical History at separation, he indicated that he did not know whether he ever suffered from hearing loss.  On his February 1999 Report of Medical Examination at separation, the examiner diagnosed him with bilateral hearing loss which did not exist prior to entry.  Upon authorized audiological evaluation, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
25
25
20
LEFT
25
30
20
15
15

No speech recognition ability percentages were available at the time of this test.  The Board notes that while the auditory threshold of 40 decibels at the 1000 Hertz frequency for the right ear constitutes hearing loss disability, the pure tone thresholds obtained for the left ear do not constitute hearing loss disability for the purposes of applying the laws administered by VA.  See 38 C.F.R. §3.385 (2010).

Nevertheless, bilateral hearing loss was shown when underwent a VA audiological examination in July 2000.  The Veteran complained of a deterioration of his hearing since his baseline hearing test, and indicated that he had difficulty following some conversations.   Upon authorized audiological evaluation, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
20
25
30
LEFT
15
25
25
25
30

The Veteran's average pure tone threshold was 25 decibels in his right ear and 26 decibels in his left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 92 percent in the left ear.  As speech audiometry revealed speech recognition ability below 94 percent bilaterally, these findings constitute bilateral hearing loss disability for the purposes of applying the laws administered by VA.  See 38 C.F.R. §3.385 (2010).

Based on the above, the Board finds that entitlement to service connection for bilateral hearing loss is warranted, based on the findings of in-service right ear hearing loss disability on his separation examination (auditory threshold of 40 decibels at the 1000 Hertz frequency for the right ear) and bilateral hearing loss disability on his July 2000 VA examination (speech recognition ability below 94 percent, bilaterally).  As hearing loss is considered an organic disease of the nervous system, this disability is presumed to have been incurred during service because it was manifest at the time of his July 2000 VA audiological examination, within one year of his separation from active duty in November 1999.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2010).

Eye Disorder

The Veteran also seeks service connection for an eye disorder, which he alleges developed secondary to his service-connected diabetes mellitus.  The Board notes that, in a November 2006 decision, the RO granted service connection for cataracts of the bilateral eyes associated with service-connected diabetes mellitus effective June 6, 2006.  However, as the cataracts did not warrant a separate compensable evaluation, they were included in the 20 percent evaluation for service-connected diabetes mellitus.  

Service treatment records indicate that the Veteran wore glasses and/or contact lenses.  On his February 1999 Report of Medical Examination at separation, his distant vision was 20/25 (corrected to 20/20) bilaterally, while his near vision was 20/70 (corrected to 20/20) bilaterally.  His field of vision was a full 180 degrees, and his color vision was 14/14.  

The Veteran was afforded a VA eye examination in October 2006, at which time he was diagnosed with bilateral hyperopia, presbyopia, non-visually-significant cataracts, and dry eyes.  As discussed above, the Veteran's cataracts were found to be associated with his service-connected diabetes mellitus and incorporated into his 20 percent evaluation for diabetes.  

With respect to the other eye disabilities diagnosed at the October 2006 examination, for purposes of entitlement to VA benefits, the law provides that refractive errors of the eyes are congenital or developmental defects and are not a disease or injury within the meaning of applicable legislation.  Specifically, in the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including hyperopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990).

In addition, the Veteran's "dry eyes" were not noted in service or diagnosed until the October 2006 eye examination.  The examiner opined that the Veteran's hyperopia, presbyopia, and dry eyes were not caused by or a result of his service-connected diabetes mellitus.  No other medical professional has linked the Veteran's dry eyes to service, and the Veteran has not alleged continuity of symptomatology since service.

Based on the evidence above, the Board finds that the medical evidence fails to establish the Veteran has a current vision disability (other than cataracts) that may be related to active service, and is not subject to the restrictions regarding developmental defects.  The Veteran was noted to have decreased visual acuity due to hyperopia and presbyopia in service, but these are not a disease or injury within the meaning of applicable legislation, as discussed above.  Instead, an identifiable, non-congenital malady underlying the vision loss must be demonstrated.

The Board has considered the Veteran's arguments asserting a nexus between his currently-diagnosed eye disorders and active duty service.  However, the Board emphasizes that myopia, presbyopia, and dry eyes are not the types of disorders that a lay person can provide competent evidence on questions of etiology or diagnosis.  Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").
  
In sum, the evidence does not support a grant of service connection for an eye disorder.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for an eye disorder is denied.


REMAND

The Veteran also seeks entitlement to increased ratings for hypertension; sleep apnea; lumbosacral disc disease; left knee ligament repair; and diabetes mellitus, type II, with diabetic cataracts.  Unfortunately, the Board finds that further development is necessary with respect to these claims.

Review of the claims file suggests that the Veteran receives treatment for these disabilities from the North Florida/South Georgia Veterans Health System in Gainesville, Florida.  However, the most recent treatment records from this facility associated with the claims file are dated in November 2006.  

In addition, a November 2007 correspondence from Dr. D. E. Webster, M.D., indicated that the Veteran received continuing treatment from him at the Naval Hospital Jacksonville in Jacksonville, Florida, where he was treated for hypertension, herniated lumbar discs, obstructive sleep apnea, diabetes mellitus, and left knee pain.  However, the most recent treatment records from this facility associated with the claims file are dated in September 2006.  

VA has a duty to obtain all relevant VA and governmental records prior to adjudication of a claim.  38 U.S.C.A § 5103A(c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).  These additional records should be obtained.  

In addition, the Board notes that the Veteran was last afforded VA diabetes, eye, joints, and spine examinations in October 2006, nearly five years ago.  Based on the foregoing, and in light of the tendency of these disabilities to worsen over a period of years, the Board finds that a remand for new examinations is warranted to determine the current severity of his hypertension, sleep apnea, lumbosacral disc disease, left knee ligament repair, and diabetes mellitus.  38 U.S.C.A. § 5103A(d) (West 2002); Caffrey v. Brown, 6 Vet. App. 377 (1994); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the Veteran's VA treatment records from the North Florida/South Georgia Veterans Health System in Gainesville, Florida, dated from November 2006 to the present, as well as any other VA treatment records since that time related to the disorders on appeal.  If any identified records are deemed unavailable, such should be stated and noted in the record.

2.  The RO should obtain the Veteran's treatment records from the Naval Hospital Jacksonville in Jacksonville, Florida, dated from September 2006 to the present.  If any identified records are deemed unavailable, such should be stated and noted in the record.

3.  Then, the RO should afford the Veteran an appropriate VA examination to determine the current nature and extent of his service-connected hypertension and diabetes mellitus.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims folder should be made available for review in connection with the examination.  

The examiner is asked to describe the nature and severity of all complications related to the Veteran's diabetes mellitus, to include bilateral cataracts.  

4.  Then, the RO should afford the Veteran an appropriate VA examination to determine the current nature and extent of his service-connected lumbosacral disc disease.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims folder should be made available for review in connection with the examination.  

Then, based on the examination results, the examiner should provide an assessment of the current nature and severity of the Veteran's service-connected lumbosacral disc disease.  In doing so, the examiner should express the findings of range of motion studies in degrees and in relation to normal range of motion, and should fully describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the affected joint.  

5.  Then, the RO should afford the Veteran an appropriate VA examination to determine the current nature and extent of his service-connected left knee ligament repair.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims folder should be made available for review in connection with the examination.  

The examiner should describe all symptomatology pertaining to the left knee including, but not limited to, loss of range of motion, instability, subluxation, and ankylosis.  Additionally, the examiner should state whether there is additional functional limitation due to factors such as pain, weakness, fatigability, or incoordination.  The examiner is also asked to comment on any functional impairment due to the service-connected disability, to include impact on daily life and/or employment.  If there is no pain, no limitation of motion and/or no limitation of function, such findings should be noted in the examination report.  

6.  Then, the RO should afford the Veteran an appropriate VA examination to determine the current nature and extent of his service-connected sleep apnea.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims folder should be made available for review in connection with the examination.  

7.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655.

8.  Thereafter, the RO should readjudicate the issues on appeal.  If any benefit sought is not granted, the RO should issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


